DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are pending in this application.

New Grounds of Rejection 
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8, 10-13 and 17 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Buibas (U.S. Patent No. 10,282,720) (hereafter referred to as “Buibas (‘720)”).  
	 With regard to claim 1, Buibas (‘720) describes capturing an image of a target region by at least one camera (see Figure 1, elements 121, 122 and Figure 18, and refer for example to column 7, lines 12-14 and lines 27-37); analyzing the image by an image recognition module to detect a customer behavior of at least one customer in the target region (refer for example to column 7, lines 14-17); and generating, automatically, customer behavior information according to the customer behavior, wherein the customer behavior information reflects attention of the at least one customer to at least one commodity (refer for example to column 8, lines 34-39); obtaining a current position of a specific customer among the at least one customer based on the image (refer for example to column 8, lines 25-27); and controlling a specific camera among the at least one camera to move to a specific position corresponding to the current position of the specific customer to capture a commodity image of a commodity to which the specific customer is paying attention, wherein the at least one camera is moved by a track mechanism (refer for example to column 8, lines 19-26, column 7, line 60 through column 8, line 3, and column 10, lines 58-62).
	As to claim 2, Buibas (‘720) describes wherein the customer behavior comprises at least one of a movement path of the at least one customer in the target region, a stay position of the at least one customer in the target region, a stay time of the at least one customer at the stay position, a hand movement of the at least one customer, and an eye view angle of the at least one customer (refer for example to column 8, lines 19-26, column 7, line 60 through column 8, line 3, and column 10, lines 58-62).
	In regard to claim 3, Buibas (‘720) describes wherein the customer behavior comprises at least one of a behavior that the at least one customer takes a look at the least one commodity, a behavior that the at least one customer picks up the at least one commodity, and a behavior that the at least one customer drops the at least one commodity (refer for example to column 7, lines 14-17 and column 8, lines 34-39).	With regard to claim 4, Buibas (‘720) describes wherein the customer behavior information comprises at least one of information of a number of people outside a store, information of a number of people inside the store, information of a number of times of a commodity receiving attention, information of a number of times of a commodity being picked up, information of a number of checkouts, and information of a number of times of return of a customer (refer for example to column 10, lines 24-57).
	As to claim 8, Buibas (‘720) describes wherein the at least one camera comprises a first camera, a second camera, and a third camera, the first camera is configured to capture an environment image in the target region, the second camera is configured to capture a customer image in front of a goods shelf in the target region, and the third camera is configured to capture a commodity image of the goods shelf (see Figure 1, elements 121, 122 and Figure 18, and refer for example to column 7, lines 12-14 and lines 27-37).
	With regard to claim 10, Buibas (‘720) describes at least one camera, configured to capture an image of a target region (see Figure 1, elements 121, 122 and Figure 18, and refer for example to column 7, lines 12-14 and lines 27-37); and a processor (see Figure 1, element 130 and refer for example to column 7, lines 46-62)), coupled to the at least one camera, wherein the processor is configured to analyze the image through an image recognition module to detect a customer behavior of at least one customer in the target region (refer for example to column 7, lines 14-17), and the processor is further configured to generate, automatically, customer behavior information according to the customer behavior, wherein the customer behavior information reflects attention of the at least one customer to at least one commodity (refer for example to column 8, lines 34-39),  the processor is further configured to obtain a current position of a specific customer among the at least one customer based on the image (refer for example to column 8, lines 25-27); and the processor is further configured to control a specific camera among the at least one camera to move to a specific position corresponding to the current position of the specific customer to capture a commodity image of a commodity to which the specific customer is paying attention, wherein the at least one camera is moved by a track mechanism (refer for example to column 8, lines 19-26, column 7, line 60 through column 8, line 3, and column 10, lines 58-62).
	As to claim 11, Buibas (‘720) describes wherein the customer behavior comprises at least one of a movement path of the at least one customer in the target region, a stay position of the at least one customer in the target region, a stay time of the at least one customer at the stay position, a hand movement of the at least one customer, and an eyeview angle of the at least one customer (refer to column 8, lines 19-26, column 7, line 60 through column 8, line 3, and column 10, lines 58-62).
	In regard to claim 12, Buibas (‘720) describes wherein the customer behavior comprises at least one of a behavior that the at least one customer takes a look at the least one commodity, a behavior that the at least one customer picks up the at least one commodity, and a behavior that the at least one customer drops the at least one commodity (refer for example to column 7, lines 14-17 and column 8, lines 34-39).
	With regard to claim 13, Buibas (‘720) describes wherein the customer behavior information comprises at least one of information of a number of people outside a store, information of a number of people inside the store, information of a number of times of a commodity receiving attention, information of a number of times of a commodity being picked up, information of a number of checkouts, and information of a number of times of return of a customer (refer for example to column 10, lines 24-57).
	As to claim 17, Buibas (‘720) describes wherein the at least one camera comprises a first camera, a second camera, and a third camera, the first camera is configured to capture an environment image in the target region, the second camera is configured to capture a customer image in front of a goods shelf in the target region, and the third camera is configured to capture a commodity image of the goods shelf (see Figure 1, elements 121, 122 and Figure 18, and refer for example to column 7, lines 12-14 and lines 27-37).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 7, 14 and 16 are rejected under 35 U.S.C. §103(a) as being unpatentable over Buibas (U.S. Patent No. 10,282,720) (hereafter referred to as “Buibas (‘720)”) in view of Yamashita (U.S. Patent Application Publication No. US 2016/0203499 A1) (hereafter referred to as “Yamashita”).
	The arguments advanced in section 6 above, as to the applicability of Buibas (‘720), are incorporated herein.
With regard to claims 5 and 14, although Buibas (‘720) does not expressly describe wherein the target region comprises an in-store region and an out-of-store region, and the customer behavior information further reflects an entrance ratio of the at least one customer, such a technique is well known and widely utilized in the prior art.
Yamashita discloses a customer behavior analysis system which uses multiple cameras for analyzation of a customer’s interaction with commodities and provides for customer behavior analysis (see Figures 1-3 and paragraph [0027]) which describes wherein the target region comprises an in-store region and an out-of-store region, and the customer behavior information further reflects an entrance ratio of the at least one customer (refer for example to paragraph [0034]).
Given the teachings of the references and the same environment of operation, namely that of using image processing to analyze a customer’s interaction with commodities and provides for customer behavior analysis, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Buibas (‘720) system in the manner described by Yamashita and would have been motivated to do so with a reasonable expectation of success by using these prior art elements according to known methods to yield predictable results in order to provide for increased processing efficiency and higher accuracy, which fails to patentably distinguish over the prior art absent some novel and unexpected result.
	With regard to claims 7 and 16, Yamashita describes wherein a step of analyzing the image by the image recognition module to obtain the customer behavior of the at least one customer in the target region comprises detecting, automatically, a staff in the image through a feature model and ignoring a behavior of the staff in an operation of obtaining the customer behavior of the at least one customer (refer for example to paragraph [0085]).


Claims 6 and 15 are rejected under 35 U.S.C. §103(a) as being unpatentable over Buibas (U.S. Patent No. 10,282,720) (hereafter referred to as “Buibas (‘720)”) in view of Houri (U.S. Patent Application Publication No. US 2017/0262725 A1) (hereafter referred to as “Houri”).
	The arguments advanced in section 6 above, as to the applicability of Buibas (‘720), are incorporated herein.
With regard to claims 6 and 15, although Buibas (‘720) does not expressly describe wherein a step of analyzing the image by the image recognition module to obtain the customer behavior of the at least one customer in the target region comprises analyzing a first image and a second image to obtain overlapped information of a contour of a target customer among the at least one customer between the first image and the second image and identifying the target customer according to the overlapped information, such a technique is well known and widely utilized in the prior art.
 Houri discloses a customer behavior analysis system which uses multiple cameras for analyzation of a customer’s interaction with commodities and provides for customer behavior analysis (see Figure 3 and refer to paragraphs [0055], [0056] and [0057], [0059 and [0086] which describes wherein a step of analyzing the image by the image recognition module to obtain the customer behavior of the at least one customer in the target region comprises analyzing a first image and a second image to obtain overlapped information of a contour of a target customer among the at least one customer between the first image and the second image and identifying the target customer according to the overlapped information (refer to paragraph [0039]).
Given the teachings of the references and the same environment of operation, namely that of using image processing to analyze a customer’s interaction with commodities and provides for customer behavior analysis, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Buibas (‘720) system in the manner described by Houri and would have been motivated to do so with a reasonable expectation of success by using these prior art elements according to known methods to yield predictable results in order to provide for increased processing efficiency and higher accuracy, which fails to patentably distinguish over the prior art absent some novel and unexpected result.


Claims 9 and 18 are rejected under 35 U.S.C. §103(a) as being unpatentable over Buibas (U.S. Patent No. 10,282,720) (hereafter referred to as “Buibas (‘720)”) in view of Groenovelt (U.S. Patent Application Publication No. US 2009/0063307 A1) (hereafter referred to as “Groenovelt”) or Zalewski (U.S. Patent No. US 10,757,134) (hereafter referred to as “Zalewski”).
	The arguments advanced in section 6 above, as to the applicability of Buibas (‘720), are incorporated herein.
With regard to claims 9 and 18, although Buibas (‘720) does not expressly describe analyzing the commodity image by the image recognition module to generate a reminding message which comprises at least one of a message indicating that a quantity of a commodity on the goods shelf is insufficient and a message indicating that a misplaced commodity is present on the goods shelf, such a technique is well known and widely utilized in the prior art.
Groenovelt discloses a system for detection of out of stock conditions based on image processing (see Figure 1 and refer for example to abstract) which provides for analyzing the commodity image by the image recognition module to generate a reminding message which comprises at least one of a message indicating that a quantity of a commodity on the goods shelf is insufficient and a message indicating that a misplaced commodity is present on the goods shelf (refer for example to paragraphs [0003] and [0040]).
Zalewski discloses a system for detecting label codes items in a retail store (see Figures 1A and 1C, and refer for example to abstract) which provides for analyzing the, commodity image by the image recognition module to generate a reminding message which comprises at least one of a message indicating that a quantity of a commodity on the goods shelf is insufficient and a message indicating that a misplaced commodity is present on the goods shelf (refer for example to column 19, lines 51-58 and column 138, lines 30-38).
Given the teachings of the references and the same environment of operation, namely that of using image processing to analyze commodities in a store, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Buibas (‘720) system in the manner described by Groenovelt or Zalewski and would have been motivated to do so with a reasonable expectation of success by using these prior art elements according to known methods to yield predictable results in order to provide for increased processing efficiency and higher accuracy, which fails to patentably distinguish over the prior art absent some novel and unexpected result.


Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Buibas (‘720) and (‘322) and Moon all disclose systems similar to applicant’s claimed invention.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
January 15, 2021